Citation Nr: 1204416	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-39 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine



THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred in conjunction with private treatment at Northeast Cardiology Associates on May 25, 2010.    

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred in conjunction with private treatment at Eastern Maine Medical Center on June 4, 2010.    


(The following issues are addressed in a separate decision: (1) whether new and material evidence has been received to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure and as secondary to service-connected generalized anxiety disorder, and (2) entitlement to service connection for pleural plaques, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from October 1964 to December 1967 and from January 1991 to July 1991.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Togus, Maine.  

In August 2011, the Veteran and his spouse presented testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the VAMC in Togus, Maine.  VA will notify the appellant if further action is required.
REMAND

The Veteran was seen on an outpatient basis at Northeast Cardiology Associates on May 25, 2010.  His complaints included recurrent chest pain and atrial fibrillation.  A coronary angiogram was recommended for the future. 

The Veteran underwent a left heart catheterization, coronary angiography procedure at Eastern Maine Medical Center on June 4, 2010.  The procedure was performed for coronary artery disease that was described as "moderate" at the time.  He was discharged from the private facility on the same day as the procedure. 

The Veteran and his spouse contend that both his outpatient treatment on May 25, 2010, and his heart procedure on June 4, 2010, were rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  They also assert that VA facilities near Boston, Massachusetts, were not feasibly available at the time of both private treatments.  In this regard, the Veteran and his spouse contend that he was "dying," his heart condition was "urgent," he did not want to wait, and he was not getting the proper treatment from VA.  Although VA offered to transport him by ambulance for a coronary angiogram on May 28, 2010, at VA Medical Center in West Roxbury, Massachusetts, the Veteran and his spouse (who is a nurse) maintain that he was not "stable" enough to endure a four-hour trip.  See Reports of General Information dated in May 2010; June 2010 Notice of Disagreement (NOD); August 2010 VA Form 9; and August 2011 hearing testimony.  VA did not authorize payment or reimbursement for either his outpatient treatment on May 25, 2010, or his heart procedure on June 4, 2010.

Under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2011); 38 C.F.R. § 17.52(a) (2011).  However, the Veteran has never contended, and the evidence does not demonstrate, that he received prior VA authorization for either of the two private treatments at issue.  A VA treatment letter dated on May 20, 2010, specifically informed the Veteran that VA did not approve fee basis cardiology for private treatment at Northeast Cardiology Associates on May 25, 2010.  Moreover, VA treatment notes dated from May 25, 2010, to May 28, 2010, also indicate that prior authorization was not approved for the heart procedure at Eastern Maine Medical Center on June 4, 2010.  Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of "authorized" private hospitalization is not warranted.  In short, the issue of prior authorization is not applicable here. 

When the Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.   

The Board acknowledges that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  The changes also apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  In the present case, the amended versions of 38 U.S.C.A. § 1725 and § 1728 will be considered, because the Veteran's private treatment occurred in May and June of 2010, subsequent to the October 2008 effective date of the amendments.  

Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.1000-17.1008 (2011).  However, in the present case, section 1725 for nonservice-connected disorders does not apply since a June 2010 VA computer printout indicated that the Veteran's service-connected disabilities are permanent and total in nature.  See 38 U.S.C.A. § 1728(a)(3); 38 C.F.R. §§ 17.120(a)(3), 17.1000, 17.1002(i).  As such, only 38 U.S.C. § 1728 for Veterans with service-connected disability is for consideration here.  In any event, failure to consider section 1725 for nonservice-connected disorders is of no consequence in this case, since the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now the same.  That is, both 38 U.S.C.A. § 1725 and § 1728 now define "emergency treatment" under the more liberal "prudent layperson standard."  

Upon review of the laws and evidence, however, the Board finds that additional development of the evidence is required. 

First, it does not appear that the Veteran has been provided proper notice in connection with his claim.  The law requires that VA notify the claimant of the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Therefore, the VAMC should take this opportunity to provide the Veteran a proper notice letter and advised him of the legislative amendments pertaining to sections 1725 and 1728. 

Second, after securing any additional evidence, a medical opinion is required to determine whether either the Veteran's private outpatient treatment on May 25, 2010, or his private heart procedure on June 4, 2010, were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The VA physician should also opine as to whether on May 25, 2010, and June 4, 2010, a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. §§ 1725(f)(1), 1728(c) (West 2002 & Supp. 2011).  

Third, pertinent VA regulations provide that a statement of the case (SOC) issued to an appellant must be complete enough to allow the appellant to present his or her argument before the Board and must contain a summary of the applicable laws and regulations with appropriate citations and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2011).  In this case, the June 2010 SOC did not contain the revised provisions of 38 U.S.C.A. § 1725 and § 1728 (effective October 2008).  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  To ensure due process, on remand, the VAMC should issue a supplemental statement of the case (SSOC), which includes the provisions of 38 U.S.C.A. § 1725 and § 1728 (effective October 2008) and adjudicates the claim under those revised sections.


Accordingly, the case is REMANDED for the following action:


1.  The VAMC should send the Veteran a notice letter notifying him and his representative of (1) any information or lay or medical evidence that is necessary to substantiate his private medical expenses claim under the amended / revised versions of § 1725 and §1728 (2) the information or evidence that he should provide; and, (3) the information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b).

2.  After securing any additional evidence, a medical opinion should be requested.  The examiner should review the claims file, including the medical records and the Veteran's assertions.  He or she should then provide an opinion to the following questions:

(a) Was the Veteran's medical condition on May 25, 2010, of such a nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health?  

(b) Was the Veteran's medical condition on June 4, 2010, of such a nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health?  

In addressing these questions, the examiner should consider whether there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  The examiner should consider and address the VA and private medical evidence, as well as the lay evidence, contained in both the claims folder and the Medical Administrative Services (MAS) folder.

(c) Were VA facilities feasibly available on May 25, 2010, and would an attempt to use them beforehand have been reasonable by a prudent layperson?  

(d) Were VA facilities feasibly available on June 4, 2010, and would an attempt to use them beforehand have been reasonable by a prudent layperson?  

In addressing these questions, the examiner may consider such factors as whether the VA facility had available room, the relative distance involved in obtaining VA and private treatment, the urgency of the Veteran's medical condition, the nature of treatment (including the complexity of the surgery) making it necessary or economically advisable to use non-VA facilities, or if the Veteran was not responsible for going to the non-VA facility.  

A clear rationale for the opinions must be provided by the VA examiner.

3.  When the development requested has been completed, the case should be reviewed by the VAMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should contain the most recent, amended provisions of 38 U.S.C.A. § 1725 and § 1728 and any applicable regulations.  Please be aware that under the new law effective October 10, 2008, the definition of "emergency treatment" has been liberalized.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



